Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 55, 58, 59 and 61 have been amended and claim 62 canceled as requested in the amendment filed on February 07, 2022. Following the amendment, claims 55-61 and 63-74 are pending in the instant application.
2.	Claims 55-61 and 63-74 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on February 07, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

5.	Claim 61 stands rejected on the basis that it contains an improper Markush grouping of alternatives for reasons of record in section 6 of Paper mailed on February 14, 2019, section 6 of Paper mailed on August 06, 2021 and within the Examiner’s Answer of December 18, 2019, PTAB decision of March 22, 2021. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
Applicant submits at p. 6 of the Response that the claim has been amended to delete “or” and argues that this satisfies the requirement of proper Markush format.  Applicant’s argument has been fully considered but is not persuasive because claim 61 has also been amended to recite 
At pp. 6-7 of the Response, Applicant continues with essentially the same line of arguments that have been submitted before, fully considered and fully answered. The Examiner maintains the same position and the rejection is maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 55-61 and 63-74, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 55 stands rejected for reasons of record in section 8 of Paper mailed on August 06, 2021. At p. 8, Applicant argues that claim 55 has been amended to overcome the rejection. Applicant’s arguments have been fully considered but are not persuasive for reasons of record fully explained earlier. Briefly, by broadest reasonable interpretation and consistent with the disclosure as originally filed, claim 55 encompasses a kit comprising one expressly recited product – set of reference peptides which have a sequence identical to that of SEQ ID NO: 29, or a fragment thereof. The limitation “for assaying and/or measuring one or more biomarkers of a 
Applicant is advised to rewrite the claim so that every element or ingredient of the product is set forth in positive, exact, intelligible language, so that there is not uncertainty about what it meant (means).
8.	Claims 58 and 59, as amended, recite limitation “amounts which correspond to an amount”, which is vague and indefinite because the metes and bounds of “correspond” cannot be determined from the claim or the specification as filed. 
	9.	Claims 56, 57, 60, 61 and 63-74 are indefinite as being dependent from indefinite claims.


Conclusion
10.	No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
March 16, 2022